OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 27, 1952, under the name of Milton M. Kase.
On March 17, 1980 the respondent was convicted in the County Court, Rockland County, of three counts of grand larceny in the second degree, a class D felony (see Penal Law, § 155.35), and was sentenced to concurrent five-year terms of probation on each of the convictions.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, *114the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Rabin, JJ., concur.